Citation Nr: 0215742	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  93-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to an initial compensable rating for ulnar 
nerve paralysis of the right elbow, status post ulnar nerve 
transposition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1965 to October 
1969 and August 1975 to August 1991.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1992 rating decision 
by the Seattle, Washington, Regional Office, which, in part, 
denied service connection for heart and right wrist (carpal 
tunnel syndrome) disabilities; and granted service connection 
and assigned a noncompensable evaluation for residuals of 
right elbow ulnar nerve transposition.  A September 1992 RO 
hearing was held.  In April 1995, the Board remanded the case 
to that Regional Office for additional evidentiary 
development.  

An April 1997 RO hearing was held.  In a November 1998 
decision, the Board denied an unrelated issue and remanded 
the remaining appellate issues of service connection for 
heart and right wrist disorders and an increased 
(compensable) rating for a right elbow disability to that 
Regional Office for additional evidentiary development.  
Jurisdiction over the case was subsequently transferred to 
the Wichita, Kansas, Regional Office (RO).  The case is now 
ready for final appellate determination.

With regard to another procedural matter, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) explained that there was 
a legal distinction between a claim for an "original" 
rating and an "increased" rating claim.  In light of the 
aforestated legal distinction in Fenderson, the Board has 
reframed the right elbow disability rating appellate issue as 
that delineated on the title page of this decision.

FINDINGS OF FACT

1.  There is no competent evidence indicating that appellant 
has a chronic heart or right wrist disability related to 
service.  

2.  Appellant's service-connected ulnar nerve paralysis of 
the right elbow, status post ulnar nerve transposition, is 
not manifested by any significant neurologic residuals.  Mild 
incomplete paralysis of the ulnar nerve of the major right 
upper extremity has not been shown or approximated.  


CONCLUSIONS OF LAW

1.  Appellant does not have a chronic heart or right wrist 
disability that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

2.  The criteria for an initial compensable rating for ulnar 
nerve paralysis of the right elbow, status post ulnar nerve 
transposition, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.124a, Diagnostic Code 8516 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim at issue was obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The evidentiary 
record includes available service medical records, numerous 
post-service clinical records, and recent VA examinations.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected right elbow neurologic 
disability at issue over the years are documented in the 
medical evidence.  Pursuant to the Board's November 1998 
remand, VA cardiologic, orthopedic, and neurologic 
examinations were conducted in May 2000.  Said clinical 
evidence is sufficiently detailed and comprehensive regarding 
whether any chronic cardiac or right wrist disability is 
manifested and the nature and current severity of the 
service-connected right elbow disability at issue, and 
provides a clear picture of all relevant symptoms and 
findings.  There is no indication that other relevant medical 
records exist that would indicate a greater degree of 
severity of the service-connected right elbow disability in 
issue than that shown on said VA examinations.  In addition, 
appellant was issued a Statement of the Case and Supplemental 
Statements of the Case, which included relevant clinical 
evidence, laws and regulations, and a detailed explanation of 
the rationale for the pertinent rating decision.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal.  

It does not appear that there are any other relevant medical 
records that exist and should be obtained prior to deciding 
this case.  The Board concludes it may proceed as all 
evidence has been received without regard to specific notice 
as to which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


I.  Service Connection for Heart and Right Wrist Disabilities

In deciding these service connection issues, the Board will 
consider applicable statutory and regulatory provisions, and 
court precedents, including the following:  Service 
connection for VA disability compensation purposes may be 
awarded for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Where a veteran served continuously for ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and heart disease or an 
organic disease of the nervous system (which, for discussion 
purposes herein, includes carpal tunnel syndrome) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease may be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  

Appellant's available service medical records reveal that in 
November 1979, he was treated for complaints of chest pain 
and shortness of breath.  An electrocardiogram and chest x-
ray were negative.  Improved chest pain, probable 
musculoskeletal pain versus possible viral etiology, was 
assessed.  In 1980, due to right hand paresthesia, he 
underwent right elbow ulnar nerve transposition (for which 
service connection is in effect).  Postoperatively, 
sensory/motor status was clinically reported to be normal in 
March 1980.  In April 1984, he had complaints of chest pain.  
Musculoskeletal chest pain was diagnosed.  In October 1984, 
an electrocardiogram was performed due to complaints of chest 
pain.  No pertinent abnormalities were reported.  In March 
1988, a history of childhood injuries with fractures of the 
elbows and wrist were noted.  In May 1988, the right upper 
extremity was clinically unremarkable, except for a positive 
Tinel's sign over the right medical epicondylar area.  A 
surgical scar at the right medial elbow was also present.  
The assessment was probable bilateral upper extremity nerve 
entrapment, rule out carpal tunnel versus cubital 
tunnel/ulnar nerve entrapment.  Electromyographic and nerve 
conduction velocity studies of the upper extremities 
conducted later that month were interpreted as normal.  
September 1987 and April 1989 electrocardiograms were 
interpreted as normal.  

Significantly, the remainder of appellant's service medical 
records do not include any complaints, findings, or diagnoses 
pertaining to any chronic heart and right wrist disabilities.  

In an August 1991 initial application for VA disability 
benefits, the appellant made no mention of any heart 
disability.  He did allege having postoperative residuals of 
bilateral carpal tunnel syndrome and a right elbow condition.  

On October 1991 VA examination, appellant reported a history 
of cardiac arrhythmia at the time of a July 1991 service 
discharge examination that was considered asymptomatic; and 
of right wrist sprains.  He denied any current symptoms of 
bilateral carpal tunnel syndrome.  Clinically, the heart and 
right wrist were unremarkable.  A Tinel's sign was negative 
and there was no muscular atrophy or weakness of the hand.  
An electrocardiogram revealed normal sinus rhythm and 
nonspecific intraventricular conduction delay, and was 
interpreted as "borderline."  Diagnoses included 
"[h]istory of cardiac arrhythmia---not evident at this 
time-apparently asymptomatic"; no evidence of carpal tunnel 
syndrome; and history of old sprains to both wrists with "no 
significant sequellae (sic)."

During a September 1992 RO hearing, appellant and his spouse 
testified, in pertinent part, that he experienced chest pain.  

On October 1992 VA cardiovascular examination, the impression 
was recurrent precordial pain of unknown etiology.  The 
examiner noted that the chest pain was extremely atypical and 
not suggestive of anginal-type pain.  On October 1992 VA 
neurologic examination, a history of carpal tunnel syndrome 
was noted, without any actual pertinent clinical findings or 
diagnoses.  

On May 1995 VA general medical examination, it was noted that 
appellant denied any cardiac symptoms, such as shortness of 
breath, edema, orthopnea, palpitations, or chest pain 
suggestive of angina.  Clinically, the examiner stated that 
"[t]here is nothing in the patient's history or physical 
examination to suggest a diagnosis of cardia pathology."  An 
x-ray of the right wrist was interpreted as a "generally 
negative study."  

A June 1995 VA exercise tolerance cardiac stress test was 
interpreted as negative.  

On February 1996 VA general medical examination, appellant 
denied any cardiac symptoms.  Clinically, the heart was 
unremarkable.  

A May 1996 VA exercise tolerance cardiac stress test was 
interpreted as normal.  

An April 1997 RO hearing transcript is of record and did not 
include pertinent testimony concerning the appellate issues 
presently before the Board.  

On September 1997 VA examination, appellant's heart was 
clinically unremarkable.  

Pursuant to the Board's November 1998 remand, VA cardiologic, 
orthopedic, and neurologic examinations were conducted in May 
2000.  

On May 2000 VA cardiologic examination, the examiner stated 
that the claims file was scrutinized and did not document any 
irregular heartbeat or dysrhythmia.  The examiner stated that 
several electrocardiograms showed either normal sinus rhythm 
or nonspecific interventricular conduction delay; and that 
chest pain complaints had been evaluated and cardiac etiology 
had been ruled out.  Clinically, the heart was unremarkable 
and had regular rate and rhythm.  An April 2000 myocardial 
perfusion scan was interpreted as showing left ventricular 
enlargement and a fixed, nontransmural inferior wall defect, 
that was noted might represent diaphragmatic attenuation 
versus old infarct.  A May 2000 electrocardiogram was normal.  
Significantly, the examiner opined that based on the 
evidentiary record, there was "no evidence of chronic 
cardiovascular disorder during service."  The examiner 
opined that the April 2000 myocardial perfusion scan "is not 
conclusive for cardiovascular disease.  The evidence from 
this examination shows no evidence of active heart disease, 
no coronary artery obstruction and no suggestion of ischemia.  
The evidence of inferior wall defect could just as well 
represent a diaphragmatic attenuation."  Furthermore, the 
examiner stated that "[t]here is no current recognition of a 
cardiovascular disability to relate to in-service 
symptomatology or pathology" and "[l]eft ventricular 
enlargement asymptomatic without connection to in-service 
symptomatology or pathology."  

On May 2000 VA neurologic examination, a history of childhood 
wrist fracture was noted.  Clinically, there were no 
pertinent right upper extremity abnormalities.  

On May 2000 VA orthopedic examination, appellant denied any 
pain, weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, fatigability, or lack of 
endurance of the right wrist.  The examiner noted that there 
were no periods of flare-ups involving the right wrist or any 
effect on his occupation or daily activities.  He was right-
handed.  The right wrist exhibited full ranges of motion.  
See 38 C.F.R. § 4.71 (2002), Plate I.  Strength was "5/5."  
There was no evidence of painful joint motion, edema, 
effusion, instability, weakness, tenderness, heat, redness, 
abnormal movement, guarding of movement, ankylosis, 
inflammatory arthritis.  X-rays of the right wrist was 
interpreted as showing no evidence of fracture/dislocation or 
soft tissue swelling; and a lucency over the right ulnar 
styloid process was noted as possibly due to old trauma or 
nonunion.  Diagnoses were normal right elbow and right wrist.  

Significantly, the examiner opined that, based on review of 
the service medical records and other evidence in the claims 
folder, (a) there was no carpal tunnel syndrome in service; 
(b) there was no current right wrist symptomatology related 
to service injury; and (c) there was no interference with 
normal functioning/employment due to the wrist.  

While the Board has considered the testimonial evidence and 
appellant's statements, lay statements do not constitute 
competent evidence with respect to medical causation, 
diagnosis and treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

It is of substantial import that the post-service clinical 
evidence does not indicate that appellant currently has any 
heart or right wrist disability.  In fact, on May 2000 VA 
cardiologic examination, the examiner stated that based on 
the evidentiary record, there was "no evidence of chronic 
cardiovascular disorder during service"; that "[t]here is 
no current recognition of a cardiovascular disability to 
relate to in-service symptomatology or pathology"; and 
"[l]eft ventricular enlargement asymptomatic without 
connection to in-service symptomatology or pathology."  On 
May 2000 VA orthopedic examination, the examiner diagnosed a 
normal right wrist and opined that, based on review of the 
service medical records and other evidence in the claims 
folder, there was no [right] carpal tunnel syndrome in 
service; there was no current right wrist symptomatology 
related to service injury; and there was no interference with 
normal functioning/employment due to the wrist.  

The Court, in Brammer, at 3 Vet. App. 225, held that 
(referring to the veteran in that case):

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The critical point is that there is no competent evidence 
indicating that appellant currently has a heart or right 
wrist disability related to service.  As such, there is no 
entity to service connect.  Alternatively, even assuming 
arguendo that appellant has cardiac enlargement and that it 
is a "disability", the VA examiner has unequivocally opined 
that it is not related to service and such opinion has not 
been rebutted by any competent evidence.  Thus, given the 
lack of competent clinical evidence showing that appellant 
has a heart or right wrist disability related to service, the 
claims for service connection for heart and right wrist 
disabilities are denied.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; and Brammer.  Since the preponderance of the 
evidence is against allowance of these appellate issues, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.


II.  An Initial Compensable Rating for a Right Elbow 
Disability

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected right elbow 
neurologic disability on appeal in the context of the total 
history of that disability, particularly as it affects the 
ordinary conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
other applicable provisions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Appellant's service medical records reveal that in 1979, he 
complained of elbow area pain and subjective numbness 
involving the right hand ulnar nerve distribution.  Right 
cubital tunnel syndrome was diagnosed.  In 1980, he underwent 
right elbow ulnar nerve transposition.  Postoperatively, 
sensory and motor status were clinically reported to be 
normal in March 1980.  In May 1980, he had complaints of pain 
and swelling at the right elbow area.  In August 1980, the 
arm was not painful, although there was slight tenderness and 
minimal swelling.  An April 1983 reenlistment examination 
report noted that appellant had undergone said operation and 
that there was full function and sensation.  A healed, suture 
line scar was also noted.  

On October 1991 VA examination, appellant's right elbow was 
clinically described as normal with full range of painless 
motion.  There was no muscular atrophy or weakness of the 
hand.  Diagnoses included status post ulnar nerve 
transposition of the right elbow with no apparent sequelae.

A January 1992 rating decision granted service connection and 
assigned a noncompensable evaluation for residuals of right 
elbow ulnar nerve transposition under Diagnostic Code 8516.  

On October 1992 VA neurologic examination, there was a right 
elbow transposition scar.  Diagnoses included history of 
right ulnar nerve transposition "without residual 
problems."  

September 1992 and April 1997 RO hearings transcripts are of 
record and did not include pertinent testimony concerning the 
right elbow disability appellate issue presently before the 
Board.  

Pursuant to the Board's November 1998 remand, VA orthopedic 
and neurologic examinations were conducted in May 2000.  

On May 2000 VA orthopedic examination, appellant denied any 
pain, weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, fatigability, or lack of 
endurance of the right elbow.  The examiner noted that there 
were no periods of flare-ups involving the right elbow or any 
effect on his occupation or daily activities.  He was right-
handed.  The right elbow exhibited full ranges of motion.  
See 38 C.F.R. § 4.71 (2002), Plate I.  Strength was "5/5."  
There was no evidence of painful joint motion, edema, 
effusion, instability, weakness, tenderness, heat, redness, 
abnormal movement, guarding of movement, ankylosis, 
inflammatory arthritis.  X-rays of the right elbow were 
negative.  Diagnoses included normal right elbow.  

Significantly, the examiner opined that, based on review of 
the service medical records and other evidence in the claims 
folder, (a) in-service right elbow cubital syndrome resolved 
without residuals following the 1981 nerve transposition 
surgical procedure; (b) there was no current right elbow 
symptomatology related to service injury; and (c) there was 
no right elbow pain, limitation of motion, weakness, or 
neurological deficits, or interference with normal 
functioning/employment due to the elbow.  

On May 2000 VA neurologic examination, a history of right 
hand weakness with tingling in the ulnar aspect of the 3rd 
finger and all of the 4th and 5th fingers, followed by 
resolution of his symptoms by ulnar nerve transposition at 
the elbow performed in 1981 was noted.  He was employed as a 
locksmith in his own business.  Clinically, there were no 
pertinent right upper extremity abnormalities.  

A 10 percent evaluation may be assigned for mild incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
30 percent evaluation requires moderate incomplete paralysis.  
A 40 percent evaluation requires severe incomplete paralysis.  
A 60 percent evaluation requires complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  38 C.F.R. 
§ 4.124a, Code 8516.  Under 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

It appears quite clear from the evidentiary record that after 
appellant's in-service right ulnar operative procedure of the 
right elbow in question, there were no significant neurologic 
residuals.  In fact, on VA examinations shortly after service 
discharge, appellant's right elbow was clinically described 
as normal and diagnoses included status post ulnar nerve 
transposition of the right elbow with no apparent sequelae.  
Pursuant to the Board's November 1998 remand, VA orthopedic 
and neurologic examinations were conducted in May 2000 and 
again no right elbow/ulnar nerve residual dysfunction was 
clinically shown.  Diagnoses included normal right elbow and 
the examiner who conducted the orthopedic examination 
specifically opined that there were no right elbow 
neurological deficits or other residual dysfunction.  Thus, 
in the absence of any significant clinical evidence of right 
elbow neurological deficits or other residual dysfunction, an 
initial compensable evaluation for the service-connected 
ulnar nerve paralysis of the right elbow, status post ulnar 
nerve transposition, would not be warranted, since mild 
incomplete paralysis of the ulnar nerve of the right (major) 
upper extremity has not been more nearly approximated (the 
schedular criteria for a 10 percent rating under 38 C.F.R. 
§ 4.124a, Code 8516).  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  However, it is reiterated 
that there are no functional limitations resulting from the 
service-connected right elbow neurologic disability.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected right 
elbow disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization as to render the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  Appellant's service-connected disability in 
question has not been shown to result in any significant 
right elbow dysfunction, frequent hospitalizations, or marked 
interference with his employment in his locksmith business.  
Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for cardiovascular and right wrist 
disabilities is denied.  An initial compensable rating for 
ulnar nerve paralysis of the right elbow, status post ulnar 
nerve transposition, is denied.  The appeal is denied in its 
entirety.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

